Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20050027023 see paragraphs [0014]  and  [0023]; Tables 1, 2, 3; Example 10; claims 22, 26.

Applicants claim 1 claims:
 a process for the depolymerization of polyethylene terephthalate (PET) polyester comprised in a feedstock to form a dimethyl! terephthalate; the process comprising: (DMT) and mono ethylene glycol (MEG).
(i) mixing the first feedstock comprising the polyester with a first portion of methanol to form a first mixture:
(ii) adding a methoxide to the first mixture;
(iii) admixing; and
(iv) adding a second portion of methanol to the first mixture such that the methoxide concentration in the mixture is maintained between about 0.2 wt% and about 5 wt%; thereby forming the terephthalate.

 	US Pub 20050027023 discloses a dissolution method for saturated polyester capable of recycling saturated polyester used in fibers, a film, a bottle and others with ease and a low cost, a solution decomposing saturated polyester and a decomposition method using the solution. Note in paragraph [0014]  the reference discloses saturated polyester decomposed by a solution of the present invention is polyalkylene terephthalate especially with efficiency. A monoalcohol is preferably a lower alcohol and especially preferably methanol. In Table 2 methanol and sodium methoxide is disclosed and a weight % of 5.1% is shown in Example 10.  See also claim 22, 26.

The reference differs from the claimed present invention in that a second portion of methanol to the first mixture is not disclosed.  However, since the final concentration of 5.1 weight % falls within that which is claimed, it is reasonable to conclude that additional portions of methanol may be added as needed and would have been obvious to the skilled artisan and thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ additional methanol in order to achieve the optimal reaction process conditions to achieve both the amount and quality of resulting product desired.  One of ordinary skill would be motivated to use additional methanol as needed to achieve such. In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

With regard to claim 2, 
wherein adding the second portion of methanol to the first mixture is performed continuously.


As noted in the discussion in claim 1 regarding a second portion of methanol, similarly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).  




With regard to claims 3 and 4
wherein the polyester is selected from the group consisting of polyethylene terephthalate, polytrimethylene terephthalate, and polybutylene terephthalate more particularly dimethyl terephthalate.

Note paragraph [0025] discloses a saturated polyesters  having constituents described above, alkylene terephthalate  such as polyethylene terephthalate and polybutylene terephthalate are dissoluble or decomposable especially with good efficiency by a dissolution or decomposition reaction of the present invention.

With regard to claim 5,
 wherein the methoxide is sodium methoxide. 
Note Table 2 example 10. 

With regard to claims 6 and 7, 
wherein the glycol is mono ethylene glycol.
In paragraph [0023] the reference discloses that examples of diols include ethylene glycol,  1,4-butanediol, 1,4-cyclohexanedimethanol, …, alkyl group substituted compounds and isomers thereof.

With regard to claims 8, 9, and 10, 
wherein the glycol is obtained in at least about 80, 85 and 90 mol% yield.
Note Tables 1,2 and 3.

With regard to claims 11 and 12, 
wherein the methoxide is concentration in the mixture is maintained between about 0.2 wt% and about 2-3 wt%.

Note Table 2. 

With regard to claim 13,14 and 15, 
wherein the terephthalate is obtained in at least about 90 mol% yield; 95 mol% yield; and  99 mol% yield.

Note Tables 1, 2 and 3. 


With regard to claim 16, 17, 18, 
wherein the amount of the first portion of methanol is between about 0.1 and about 0.5 kg/kg of feedstock; 0.2 and about 0.4 kg/kg of feedstock; and about 0.3 kg/kg of feedstock.

Note Tables 1, 2 and 3. 




With regard to claim 19, 
wherein step (i) is conducted for about 15 mins to about 120 mins.

Note Table 1.


With regard to claim 20, 
 wherein step (1) is conducted at a temperature between about 50 °C and about 100 °C.

Note Table 1. 



Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11248103.  The related applicant discloses the depolymerization of polyethylene terephthalate which is a species of genus-polyester. It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent. 
With respect to the dependent claims 2-20, the related application contains dependent claims which, when read as a whole, contain the same subject as claim 1 of the present application, respectively and thus would have been obvious over the claimed invention.
With regard to the particular range of the methanol to the first mixture such that the methoxide concentration between about 0.2 wt% and about 5 wt% , the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed ingredients and amounts, and a substantially similar process.
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765